                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

THOMAS BOWMAN,                               )
Reg. No. 70857-019                           )
                                             )
           Petitioner,                       )
                                             )
   v.                                        ) CIVIL ACTION NO. 2:19-CV-1041-WHA
                                             )
WALTER J. WOOD, SR.,                         )
                                             )
           Respondent.                       )

                                        ORDER

        On February 14, 2020, the Magistrate Judge entered a Recommendation (Doc.

#4) to which no timely objections have been filed. After an independent review of the

file and upon consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED.

        2. This case is DISMISSED without prejudice for Petitioner’s failure to file

necessary financial information as ordered by this court.

        A separate Final Judgment will be entered.

        DONE this 6th day of March, 2020.



                              /s/ W. Harold Albritton
                              SENIOR UNITED STATES DISTRICT JUDGE
